Citation Nr: 1034513	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a neck injury 
(neck disability).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right great toe disability.

3.  Entitlement to service connection for a right great toe 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from April 1960 to 
April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a transcript of the hearing is of record.

In March 2005, the Board denied service connection for a neck 
disability and a right great toe disability.  The Veteran was 
notified of the denials later in March 2005, and he did not 
timely appeal.  The Veteran attempted to reopen his claims of 
service connection for these disabilities in March 2007, which 
were denied by the RO in October 2007.  He timely appealed.  


FINDINGS OF FACT

1.  The original claims of service connection for a neck 
disability and a right great toe disability were denied by an 
unappealed rating decision in March 2005.  

2.  The evidence received subsequent to the March 2005 rating 
decision is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a neck 
disability.  




3.  The evidence received subsequent to the March 2005 rating 
decision is not cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a right great 
toe disability.  

4.  A cervical spine disorder is not due to an event or incident 
of his active service. 

5.  With resolution of the benefit of the doubt accorded to the 
Veteran, the Veteran's right great toe disability is due to an 
event or incident of his active service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied entitlement to 
service connection for a neck disability and a right great toe 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 2005 decision is new and 
material with respect to the issue of service connection for a 
neck disability and the claim of entitlement to service 
connection for a neck disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the March 2005 decision is new and 
material with respect to the issue of service connection for a 
right great toe disability and the claim of entitlement to 
service connection for a right great toe disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for the establishment of service connection for 
a neck disorder are not approximated.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).


4.  The criteria for the establishment of service connection for 
a right great toe disability have been approximated.  38 
U.S.C.A.§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided.  

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in June 2007, prior to adjudication, which provided the 
requirements needed to reopen a claim based on new and material 
evidence and the requirements needed to establish entitlement to 
service connection.   

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical records 
were subsequently added to the claims file.  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
veteran who is petitioning to reopen a claim.

The Court held that VA must notify a veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify a veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the June 2007 VCAA notification letter complies 
with the holding in Kent.  The RO informed the Veteran that the 
claim for a neck disability was originally denied because the 
evidence did not show that the claimed disability was incurred in 
or aggravated by military service.  The claim for a right great 
toe disability was denied because the injury in service was not 
chronic.

The Veteran was informed in the June 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to a claim 
to reopen, VA's duty to assist the Veteran in the development of 
his claims is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).

The Board concludes that all available evidence that is 
pertinent to the claims on appeal has been obtained and that 
there is sufficient medical evidence on file on which to make 
a decision on the issues.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claim to reopen, including at his personal hearing in June 
2010.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).  


Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen claims of service connection for a 
neck disability and for a right great toe disability, both of 
which he contends he incurred in or as a result of military 
service.  The Veteran has submitted new and material evidence to 
reopen the previously denied claims.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues of service connection for a neck disability and a 
right great toe disability were originally denied by an 
unappealed rating decision in March 2005 because the evidence did 
not show a neck disability due to service and did not show a 
chronic right great toe disability.  The Veteran attempted to 
reopen the claims in March 2007.

The evidence on file at the time of the March 2005 rating 
decision consisted of the Veteran's service treatment records.

The Veteran's service treatment records, including his March 
1962 discharge examination report, do not reveal any 
complaints or findings of a neck disability.  It was noted in 
sick call treatment records dated in September 1961 that the 
Veteran had dropped a slicing block on his feet, causing a 
hematoma of the right great toe; a contusion of the right 
great toe was reported later in September 1961.  No disability 
was noted on discharge examination in March 1962.  

Evidence received after March 2005 consists of private 
treatment reports dated in July 2007 and December 2007, 
statements in support of the claims from the Veteran's wife 
and sister, an August 2008 VA examination report, a transcript 
of the June 2010 Board hearing, and written statements on 
behalf of the Veteran.

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence as to 
any aspect of the Veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has a neck disability or a 
right great toe disability due to an event or incident of his 
period of active service.  

The evidence received after March 2005 includes statements in 
support of the claims from his wife, who met the Veteran in 
1963, and his sister, as well as his June 2007 testimony that 
the injury to his right great toe in service has bothered him 
ever since service.  Although the August 2008 VA opinion 
appears to be against the claim, the examiner indicates that 
the diagnosed hallux rigidus would be due to service injury if 
there was evidence of continuity of symptomatology.  The Board 
finds that this evidence is both new and material because it 
suggests a nexus between the Veteran's in-service right great 
toe injury and service, and thus raises a reasonable 
possibility of substantiating the claim for service connection 
for a right great toe disability.  Therefore, new and material 
evidence has been submitted and the claim of service 
connection for a right great toe disability is reopened.

With respect to the claim for service connection for a neck 
disability, the evidence added to the claims file since March 
2005 includes a July 2007 report from Kurt Glaesser, M.D., 
indicating that x-rays showed moderately advanced cervical 
spondylosis.   

The claim was denied in March 2005 on the basis that the 
Veteran's service treatment records did not show an in-service 
neck injury and the medical evidence did not show that he had a 
current disorder.  The Veteran had alleged in his original 
application that he fell and struck his head while carrying food, 
and that he was escorted to "sickbay" by fellow ship's cooks.  

The additional evidence received since the March 2005 rating 
decision relate to the unestablished fact of a present 
disability, which is in part necessary to substantiate the claim.  

Accordingly, the claims of service connection for a right great 
toe disorder and a neck disorder are reopened.  





Service Connection - Right Great Toe

The Veteran seeks service connection for a right great toe 
disability due to service.  
Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); 
Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant shall 
prevail upon the issue).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service treatment records reveal a right great toe 
injury in September 1961, and a contusion was diagnosed.   

According to the July 2007 report from Dr. Glaesser, x-rays 
showed degenerative disease of the first metatarsophalangeal 
joint.  A December 2007 report from Richard C. Mott, D.P.M., 
diagnosed bilateral hallux limitus.

Also of record are 2008 statements in support of the Veteran's 
claim from his wife, who met him in 1963, and from his sister to 
the effect that he has had problems with his right great toe 
since service.  

The Veteran complained on VA evaluation in August 2008 of 
injuring his right great toe in service, with gradually 
increasing pain in the toe since service.  The VA examiner found 
limitation of motion of the right great toe.  After review of the 
claims file, the examiner diagnosed hallux rigidus and opined 
that, without continuity, it was difficult to see a cause and 
effect relationship between the Veteran's current right great toe 
disability and service, and, for that reason, it was less likely 
as not that the Veteran's current right great toe disability is 
due to service injury.  

The Veteran testified at his June 2010 hearing that he injured 
his right great toe in service and that he has continued to have 
pain ever since.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran asserts that he currently has a right great toe 
disability that began while he was in-service and has continued 
since discharge.  Although the Veteran, as a layman, is not 
competent to provide evidence requiring medical knowledge and 
training, such as a diagnosis or an etiological opinion, he is 
competent to provide evidence of his observable symptoms, such as 
the occurrence of an observable toe disorder.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See also 38 C.F.R. § 3.159(a)(2); Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

There is medical evidence of a right great toe injury in service.  
The Veteran has contended, including at his June 2010 hearing, 
that his right great toe injury has continued to bother him since 
service.  There are also lay statements from the Veteran's wife 
and sister in support of his claim for service connection for a 
right great toe disability.  Although the August 2008 VA opinion 
appears to be against the claim, the examiner actually indicates 
that the diagnosed hallux rigidus would be due to service injury 
if there was evidence of continuity of symptomatology.  

According the benefit of the doubt to the Veteran, the Board 
finds the lay assertions regarding the continuity of the 
Veteran's right great toe symptoms to be credible and 
corroborated by competent medical evidence.

By extending the benefit of the doubt to the Veteran, as required 
by law, the Board finds that service connection for a right great 
toe disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection - Neck Disorder

The applicable law is reviewed above and will not be repeated.  
However, the reopened claim of service connection for a neck 
disorder is denied on the basis that there remains no evidence of 
an in-service incident - specifically the second prong of the 
Hickson inquiry above.  

To the extent that it is alleged that the Veteran has a neck 
disability due to service, the Board finds this contention not 
credible, as the objective evidence of record does not 
substantiate this allegation.  While the Veteran reported on 
his original application for service connection that he had 
reported to "sick bay" after the alleged incident, his 
service treatment records are devoid of such a report.  

In scrutinizing the Veteran's service treatment records, the 
Board observes that at the time he was medically examined in 
March 1962 prior to discharge, Naval medical examiners noted 
"PM" of the right clavicle.  However, this was also noted 
upon the Veteran's enlistment in November 1957.  The absence 
of any complaints or findings of a neck disability in service, 
including on discharge examination in March 1962 when the 
Veteran's "spine (and) other musculoskeletal" systems were 
found to be normal, apart from the lack of medical evidence of 
a neck disability until July 2007, which is over 45 years 
after service discharge; and the absence of a favorable nexus 
opinion contradicts this assertion of the in-service event.  .  

The Board has considered the lay statements and the Veteran's 
written contentions.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), it was held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Here, however, none 
of the above criteria have been satisfied by the lay evidence.

The Board has considered whether further notice should be 
accorded to the Veteran.  However, the RO clearly reopened the 
claim at issue and provided the Veteran with the applicable law 
regarding the establishment of service connection.  No prejudice 
therefore inures to the Veteran as a result of the present 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim for service connection for a right great toe disability 
is reopened.

The claim for service connection for a neck disability is 
reopened.

Service connection for a right great toe disability is granted.

Service connection for a neck disability is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


